                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               3:18-cv-00641-FDW

ANDREW D. MURRAY,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
WARDEN, Lanesboro Correctional,           )
et al.,                                   )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on its own motion on Plaintiff’s filing of “Request

for Admissions” and “Depositions by Written Questions.” [Docs. 22, 22-1].

       The Plaintiff has filed with the Court discovery directed to certain Defendants in this

matter. [Docs. 22, 22-1].

       The Plaintiff is advised that discovery requests should not be filed with the Court.

Discovery materials should only be exchanged between the parties and only after the Court has

entered the Pretrial Order and Case Management Plan (PTOCMP) in this case. As such, any

discovery requests are premature, in any event. The Plaintiff may serve discovery on Defendants

only at the proper time and in accordance with the terms of the PTOCMP.

       IT IS, THEREFORE, ORDERED that:

       Plaintiff’s Request for Admission [Doc. 22] and Depositions by Written Questions [Doc.

       22-1] be STRICKEN from the record in this matter.

                                           Signed: July 26, 2019
